Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Livia Properties, II, LLC, (“Livia”) appeals the district court’s order dismissing its civil complaint for failure to state a claim. See Fed.R.Civ.P. 12(b)(6). We agree with the district court that Livia *323failed to allege that Jones Lang LaSalle Americas, Inc., was acting outside the scope of its agency relationship with Com-cast, which deficiency is fatal to both of Livia’s claims. See Charles E. Brauer Co. v. NationsBank of Va., N.A., 251 Va. 28, 466 S.E.2d 382, 387 (1996); Fox v. Deese, 234 Va. 412, 362 S.E.2d 699, 708 (1987). Accordingly, we affirm the district court’s judgment. Lima Props., II, LLC v. Jones Lang LaSalle Ams., Inc., No. 5:14-cv-00053-DAF, 2015 WL 4711585 (W.D.Va. Aug. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.